DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered. 
Election/Restriction
Claims 1-3, 6, 10-16, 18-19, 21, 25, 27-28 and 30-33 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, 7-9, 22-24 and 26, directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 May 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Claims 1-11, 14-19, 21-28 and 30-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to an antimicrobial structure comprising (a) a solid structural phase comprising a solid structural material; and (b) a continuous transport phase that is interspersed within said solid structural phase, wherein said continuous transport phase is a gel electrolyte containing (i) an electrolyte salt, (ii) an aqueous or non-aqueous transport-phase liquid solvent, (iii) a polymer host as a solid transport material, and (iv) an antimicrobial agent; wherein the transport-phase liquid solvent at least partially dissolves the antimicrobial agent; the solid transport material and antimicrobial agent for a solution; and the solid structural phase and the continuous transport phase are separated by an average phase-separation length from about 100 nanometers to about 500 microns. 
Dustin et al. (US 2019/0048223 A1) is the closest prior art and teaches a multiphase polymer composition comprising a first polymer material and a second polymer material that are chemically distinct and are microphase separated on a 
However, Dustin et al. do not teach that the multiphase polymer composition comprises gel electrolyte containing (i) an electrolyte salt, (ii) an aqueous or non-aqueous transport-phase liquid solvent, (iii) a polymer host as a solid transport material, and (iv) an antimicrobial agent.  Applicant also argues in the Remarks filed 1 November 2021 that Dustin et al. do not teach or suggest a transport-phase liquid solvent that at least partially dissolves the antimicrobial agent, or a solid transport material and antimicrobial agent forming a solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616